Case 3:20-cv-03027-TLB Document 49    Filed 03/22/21 Page 1 of 1 PageID #: 324




                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF ARKANSAS
                           HARRISON DIVISION

WILLIAM W. J. VAN LEEUWEN                                          PLAINTIFF

V.                        CASE NO. 3:20-CV-03027

SHERIFF TIM ROBERSON;
CPL. CAMERON PAGE;
CPL. SCOTT HORNADAY;
SGT. RICHARD PEMBERTON; and
DEPUTY CHAD COLE                                               DEFENDANTS

                                JUDGMENT

     IT IS HEREBY ORDERED AND ADJUDGED that in accordance with the

Memorandum Opinion and Order filed this date, this case is DISMISSED WITH

PREJUDICE on Defendants’ Motion for Summary Judgment.

     IT IS SO ORDERED AND ADJUDGED on this 22nd day of March, 2021.




                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
